                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CHARLES HICKS, on behalf of himself
and all others similarly situated                                                     PLAINTIFF

v.                               Case No. 4:16-cv-00226-KGB

SOUTHWESTERN ENERGY COMPANY;
SWN PRODUCTION (ARKANSAS), LLC;
SOUTHWESTERN ENERGY SERVICES COMPANY;
and DESOTO GATHERING COMPANY, LLC                                                   DEFENDANTS

                                            ORDER

       Before the Court is the parties’ stipulation of voluntary dismissal (Dkt. No. 81). The

stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For good

cause shown, the Court adopts the stipulation of voluntary dismissal (Id.). The action is dismissed

with prejudice, and each party will bear its own costs and fees. The Court denies the pending

motions as moot (Dkt. Nos. 33, 40).

       It is so ordered this the 19th day of December, 2018.




                                                     Kristine G. Baker
                                                     United States District Judge
